DISCOVERY COMMUNICATIONS, INC.

PERFORMANCE RESTRICTED STOCK UNIT GRANT AGREEMENT FOR EMPLOYEES

     Discovery Communications, Inc. (the “Company”) has granted you a
performance restricted stock unit (the “PRSU”) under the Discovery
Communications, Inc. 2005 Incentive Plan (As Amended and Restated) (the “Plan”).
The PRSU lets you receive a specified number (the “PRSU Shares”) of shares

(“Shares”) of the Company’s Series A common stock upon satisfaction of the
conditions to receipt.

     The individualized communication you received (the “Cover Letter”) provides
the details for your PRSU. It specifies the number of PRSU Shares, the Date of
Grant, the schedule for vesting, and the Vesting Date(s).

     The PRSU is subject in all respects to the applicable provisions of the
Plan. This grant agreement does not cover all of the rules that apply to the
PRSU under the Plan; please refer to the Plan document. Capitalized terms are
defined either further below in this grant agreement (the “Grant Agreement”) or
in the Plan.

The Plan document is available on the Fidelity website. The Prospectus for the
Plan, the Company’s S-8, Annual Report on Form 10-K, and other filings the
Company makes with the Securities and Exchange Commission are available for your
review on the Company’s web site. You may also obtain paper copies of these
documents upon request to the Company’s HR department.

Neither the Company nor anyone else is making any representations or promises
regarding the duration of your service, vesting of the PRSU, the value of the
Company's stock or of this PRSU, or the Company's prospects. The Company is not
providing any advice regarding tax consequences to you or regarding your
decisions regarding the PRSU; you agree to rely only upon your own personal
advisors.

NO ONE MAY SELL, TRANSFER, OR DISTRIBUTE THE PRSU OR THE SECURITIES THAT MAY BE
RECEIVED UNDER IT WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATING THERETO
OR AN OPINION OF COUNSEL

SATISFACTORY TO DISCOVERY COMMUNICATIONS, INC. OR OTHER INFORMATION AND
REPRESENTATIONS SATISFACTORY TO IT THAT SUCH REGISTRATION IS NOT REQUIRED.

--------------------------------------------------------------------------------

In addition to the Plan’s terms and restrictions, the following terms and
restrictions apply:

Vesting Schedule    Your PRSU becomes nonforfeitable (“Vested”) as provided in
the Cover Letter      and the Grant Agreement assuming you remain employed (or
serve as a      member of the Company’s board of directors (“Board”)) until the
Vesting Date(s)      and the performance metrics are satisfied. For purposes of
this Grant      Agreement, employment with the Company will include employment
with any      Subsidiary whose employees are then eligible to receive Awards
under the Plan      (provided that a later transfer of employment to an
ineligible Subsidiary will not      terminate employment unless the Board
determines otherwise).        If your employment is terminated without “Cause”
(as defined in the Plan) or by      your death or “Disability” (as defined in
the Plan)                           before the PRSU’s performance conditions are
satisfied, the PRSU will                         remain or become Vested on the
original vesting schedule as though you                         remained working
through any Vesting Date(s) occurring during the 180                       
 days after the date of termination, subject to any applicable performance     
                   conditions, or                           on or after
satisfaction of the performance conditions and before the last                 
       Vesting Date, the PRSU will become Vested as to any remaining portion   
                     of the PRSU, provided that you have complied with the
restrictions under                         Restrictive Covenants in this Grant
Agreement, and the Distribution                         Date will remain the
date that would have applied if your service had  continued through the last
Vesting Date.                      Change in    Notwithstanding the Plan’s
provisions, if an Approved Transaction,                     Control    Control
Purchase, or Board Change (each a “Change in Control”) occurs before      the
PRSU is fully vested, the PRSU will only have accelerated Vesting as a result   
  of the Change in Control if (i) within 12 months after the Change in Control,
the      Company terminates your employment other than for Cause or, if your   
  employment agreement or another plan or agreement covering you permits     
“Good Reason” resignation, you resign for Good Reason and (ii) with respect to 
    any Approved Transaction, the transaction actually closes before the first 
    anniversary. Accelerated Vesting will only accelerate the Distribution Date
if and      to the extent permitted under Section 409A of the Internal Revenue
Code      (“Section 409A”).        The Board reserves its ability under Section
11.1(b) of the Plan to vary this      treatment if the Board determines there is
an equitable substitution or      replacement award in connection with a Change
in Control.    Distribution Date    Subject to any overriding provisions in the
Plan, you will receive a distribution of      the Shares equivalent to your
Vested PRSU Shares as soon as practicable      following the date on which you
become Vested (with the actual date being the      "Distribution Date”) and, in
any event, no later than March 15 of the year      following the calendar year
in which the Vesting Date(s) occurred, unless the      Board determines that you
may make a timely deferral election to defer      distribution to a later date
and you have made such an election (in which case      the deferred date will be
the “Distribution Date”).    Clawback    If the Company’s Board of Directors or
its Compensation Committee (the      “Committee”) determines, in its sole
discretion, that you engaged in fraud or 


Page 2

--------------------------------------------------------------------------------

    misconduct as a result of which or in connection with which the Company is 
    required to or decides to restate its financials, the Committee may, in its
sole      discretion, impose any or all of the following:                       
   Immediate expiration of the PRSU, whether vested or not, if granted         
               within the first 12 months after issuance or filing of any
financial                         statement that is being restated (the
“Recovery Measurement Period”);                         and                     
     Payment or transfer to the Company of the Gain from the PRSU, where       
                 the “Gain” consists of the greatest of (i) the value of the
PRSU Shares                         on the applicable Distribution Date on which
you received them within                         the Recovery Measurement
Period, (ii) the value of PRSU Shares                         received during
the Recovery Measurement Period, as determined on                         the
date of the request by the Committee to pay or transfer, (iii) the gross       
                 (before tax) proceeds you received from any sale of the PRSU
Shares                         during the Recovery Measurement Period, and (iv)
if transferred without                         sale during the Recovery
Measurement Period, the value of the PRSU                         Shares when so
transferred.        This remedy is in addition to any other remedies that the
Company may have      available in law or equity.        Payment is due in cash
or cash equivalents within 10 days after the Committee      provides notice to
you that it is enforcing this clawback. Payment will be      calculated on a
gross basis, without reduction for taxes or commissions. The      Company may,
but is not required to, accept retransfer of shares in lieu of cash     
payments.        By accepting this PRSU, you agree that the Clawback section, as
it may be      amended from time to time without your further consent, applies
to any PRSUs or      other equity compensation grants (with applicable
modifications for the type of  grant) you receive or received on or after March
15, 2010.   Restrictions    You may not sell, assign, pledge, encumber, or
otherwise transfer any  and    interest (“Transfer”) in the PRSU Shares until
the PRSU Shares are distributed  Forfeiture    to you. Any attempted Transfer
that precedes the Distribution Date is invalid.        Unless the Board
determines otherwise or the Grant Agreement provides      otherwise, if your
employment or service with the Company terminates for any      reason before
your PRSU is Vested, then you will forfeit the PRSU (and the      Shares to
which they relate) to the extent that the PRSU does not otherwise vest      on
or after your termination, pursuant to the rules in the Vesting Schedule     
section. The forfeited PRSU will then immediately revert to the Company. You   
  will receive no payment for the PRSU if you forfeit it.    Restrictive    You
agree that, if the Company terminates your employment without Cause on or 
Covenants    after the third anniversary of the Date of Grant and before the
final Vesting Date,      you will not, for the remainder of the period before
the final Vesting Date,                           perform any work on, related
to, or respecting non-fiction television                         programming or
engage in any activities on behalf of any company or                         any
entity related to nonfiction television programming services for               
         distribution to cable, satellite and/or other multi-channel
distribution 


Page 3

--------------------------------------------------------------------------------

                       platforms (any such company or entity, a “Competitor”) in
the                         “Restricted Area” (which means the United States and
any other                         country (a) in which you provided services to
the Company, or (b) for                         which you had substantive
responsibility for Company operations or                         business
matters, in the five years prior to separation from employment),               
         and                           will not directly or indirectly solicit
any employees of the Company or any                         subsidiary or
affiliated company to leave their employment nor directly or                   
     indirectly aid in the solicitation of such employees.        You agree that
compliance with this restriction is a material part of this      Agreement,
breach of which will cause Company irreparable harm and damages,      the loss
of which cannot be adequately compensated at law. If these restrictions     
should ever be deemed to exceed the limitations permitted by applicable laws,   
  you and the Company agree that such provisions shall be reformed to the     
maximum limitations permitted by the applicable laws.        The Company agrees
that its sole remedy under these Restrictive Covenants will      be your
forfeiture of the final half of the PRSUs. You agree that these restrictions   
  are in addition to and do not supersede, replace, or amend any other
restrictions      of a similar nature that apply to you, either by contract or
common law, nor any of  their related remedies (other than as apply to the
PRSU).   Limited Status    You understand and agree that the Company will not
consider you a shareholder      for any purpose with respect to the PRSU Shares,
unless and until the PRSU      Shares have been issued to you on the
Distribution Date. You will not receive      dividends with respect to the
PRSU.    Voting    You may not vote the PRSU. You may not vote the PRSU Shares
unless and      until the Shares are distributed to you.    Taxes and    The
PRSU provides tax deferral, meaning that the PRSU Shares are not taxable 
Withholding    to until you actually receive the PRSU Shares on or around the
Distribution Date.      You will then owe taxes at ordinary income tax rates as
of the Distribution Date at      the Shares' value. As an employee of the
Company, you may owe FICA and HI      (Social Security and Medicare) taxes
before the Distribution Date.        Issuing the Shares under the PRSU is
contingent on satisfaction of all obligations      with respect to required tax
or other required withholdings (for example, in the      U.S., Federal, state,
and local taxes). The Company may take any action      permitted under Section
11.9 of the Plan to satisfy such obligation, including, if      the Board so
determines, satisfying the tax obligations by (i) reducing the number      of
PRSU Shares to be issued to you by that number of PRSU Shares (valued at     
their Fair Market Value on the date of distribution) that would equal all taxes 
    required to be withheld (at their minimum withholding levels), (ii)
accepting      payment of the withholdings from a broker in connection with a
sale of the PRSU      Shares or directly from you, or (iii) taking any other
action under Section 11.9 of      the Plan. If a fractional share remains after
deduction for required withholding,  the Company will pay you the value of the
fraction in cash.   Compliance    The Company will not issue the PRSU Shares if
doing so would violate any  with Law    applicable Federal or state securities
laws or other laws or regulations. You may      not sell or otherwise dispose of
the PRSU Shares in violation of applicable law. 


Page 4

--------------------------------------------------------------------------------

Additional    The Company may postpone issuing and delivering any PRSU Shares
for so  Conditions    long as the Company determines to be advisable to satisfy
the following:  to Receipt                               its completing or
amending any securities registration or qualification of                       
 the PRSU Shares or its or your satisfying any exemption from                   
     registration under any Federal or state law, rule, or regulation;         
                 its receiving proof it considers satisfactory that a person
seeking to                         receive the PRSU Shares after your death is
entitled to do so;                           your complying with any requests
for representations under the Plan;                         and                 
         your complying with any Federal, state, or local tax withholding       
                 obligations.    Additional    If the vesting provisions of the
PRSU are satisfied and you are entitled to receive  Representations    PRSU
Shares at a time when the Company does not have a current registration  from
You    statement (generally on Form S-8) under the Securities Act of 1933 (the
“Act”)      that covers issuances of shares to you, you must comply with the
following      before the Company will issue the PRSU Shares to you. You must — 
                         represent to the Company, in a manner satisfactory to
the Company’s                         counsel, that you are acquiring the PRSU
Shares for your own account                         and not with a view to
reselling or distributing the PRSU Shares; and                           agree
that you will not sell, transfer, or otherwise dispose of the PRSU             
           Shares unless:                                               a
registration statement under the Act is effective at the time of               
                             disposition with respect to the PRSU Shares you
propose to sell,                                             transfer, or
otherwise dispose of; or                                               the
Company has received an opinion of counsel or other                             
               information and representations it considers satisfactory to the 
                                           effect that, because of Rule 144
under the Act or otherwise, no                                           
 registration under the Act is required.    No Effect on    Nothing in this
Grant Agreement restricts the Company’s rights or those of any of  Employment   
its affiliates to terminate your employment or other relationship at any time
and  or Other    for any or no reason. The termination of employment or other
relationship,  Relationship    whether by the Company or any of its affiliates
or otherwise, and regardless of      the reason for such termination, has the
consequences provided for under the      Plan and any applicable employment or
severance agreement or plan.    No Effect on    You understand and agree that
the existence of the PRSU will not affect in any  Running Business    way the
right or power of the Company or its stockholders to make or authorize      any
adjustments, recapitalizations, reorganizations, or other changes in the     
Company’s capital structure or its business, or any merger or consolidation of
the      Company, or any issuance of bonds, debentures, preferred or other
stock, with      preference ahead of or convertible into, or otherwise affecting
the Company’s      common stock or the rights thereof, or the dissolution or
liquidation of the 


Page 5

--------------------------------------------------------------------------------

    Company, or any sale or transfer of all or any part of its assets or
business, or      any other corporate act or proceeding, whether or not of a
similar character to      those described above.    Section 409A    The PRSU is
intended to comply with the requirements of Section 409A and      must be
construed consistently with that section. Notwithstanding anything in the     
Plan or this Grant Agreement to the contrary, if the PRSU Vests in connection   
  with your “separation from service” within the meaning of Section 409A, as   
  determined by the Company), and if (x) you are then a “specified employee”   
  within the meaning of Section 409A at the time of such separation from
service      (as determined by the Company, by which determination you agree you
are      bound) and (y) the distribution of PRSU Shares under such accelerated
PRSU      will result in the imposition of additional tax under Section 409A if
distributed to      you within the six month period following your separation
from service, then the      distribution under such accelerated PRSU will not be
made until the earlier of (i)      the date six months and one day following the
date of your separation from      service or (ii) the 10 th day after your date
of death. Neither the Company nor you      shall have the right to accelerate or
defer the delivery of any such PRSU Shares      or benefits except to the extent
specifically permitted or required by Section      409A. In no event may the
Company or you defer the delivery of the PRSU      Shares beyond the date
specified in the Distribution Date section, unless such      deferral complies
in all respects with Treasury Regulation Section 1.409A-2(b)      related to
subsequent changes in the time or form of payment of nonqualified      deferred
compensation arrangements, or any successor regulation. In any      event, the
Company makes no representations or warranty and shall have no      liability to
you or any other person, if any provisions of or distributions under this     
Grant Agreement are determined to constitute deferred compensation subject to   
  Section 409A but not to satisfy the conditions of that section.    Unsecured 
  The PRSU creates a contractual obligation on the part of the Company to make 
Creditor    a distribution of the PRSU Shares at the time provided for in this
Grant      Agreement. Neither you nor any other party claiming an interest in
deferred      compensation hereunder shall have any interest whatsoever in any
specific      assets of the Company. Your right to receive distributions
hereunder is that of an      unsecured general creditor of Company.    Governing
Law    The laws of the State of Delaware will govern all matters relating to the
PRSU,      without regard to the principles of conflict of laws.    Notices   
Any notice you give to the Company must follow the procedures then in effect.
If      no other procedures apply, you must send your notice in writing by hand
or by      mail to the office of the Company’s Secretary (or to the Chair of the
Board if you      are then serving as the sole Secretary). If mailed, you should
address it to the      Company’s Secretary (or the Chair of the Board) at the
Company’s then      corporate headquarters, unless the Company directs PRSU
holders to send      notices to another corporate department or to a third party
administrator or      specifies another method of transmitting notice. The
Company and the Board      will address any notices to you using its standard
electronic communications      methods or at your office or home address as
reflected on the Company’s      personnel or other business records. You and the
Company may change the      address for notice by notice to the other, and the
Company can also change the      address for notice by general announcements to
PRSU holders. 


Page 6

--------------------------------------------------------------------------------

Amendment    Subject to any required action by the Board or the stockholders of
the Company,      the Company may cancel the PRSU and provide a new Award under
the Plan in      its place, provided that the Award so replaced will satisfy all
of the requirements      of the Plan as of the date such new Award is made and
no such action will      adversely affect the PRSU to the extent then Vested.   
Plan Governs    Wherever a conflict may arise between the terms of this Grant
Agreement and      the terms of the Plan, the terms of the Plan will control.
The Board may adjust      the number of PRSU Shares and other terms of the PRSU
from time to time as      the Plan provides. 


Page 7

--------------------------------------------------------------------------------